PER CURIAM.
This is an appeal from a summary judgment entered against the Plaintiffs in the trial court who filed a two-count complaint alleging ejectment and fraud. The trial judge entered a summary judgment based on the complaint, affirmative defenses, and affidavits.
In order for summary judgment to be appropriate, there must be a complete absence of any disputed material fact. This Court finds that there were and are material facts in dispute and reverses and remands for a trial on the merits. Williams v. Lake City, 62 So.2d 732 (Fla.1953); Tompkins v. Rosenberg, 194 So.2d 688 (Fla. 1st DCA 1968); Grizzard v. Colonial Stores, Inc., 330 So.2d 768 (Fla. 1st DCA 1976).
McCORD and SHAW, JJ., and LILES, WOODIE A., Associate Judge, concur.